



Exhibit 10.46
SIXTH AMENDMENT TO LEASE
THIS SIXTH AMENDMENT TO LEASE (this "Sixth Amendment") is entered into as of the
18th day of May, 2005, by and between DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord") and WESTERN GAS
RESOURCES, INC., a Delaware corporation ("Tenant").
RECITALS
A.Landlord and Tenant entered into an Office Lease dated as of July 30, 2002
(the "Original Lease") wherein Landlord leased to Tenant and Tenant leased from
Landlord approximately 81,189 square feet of rentable area (the "Original
Premises") located on the ninth (9th) through the twelfth (12th) floors of the
building (the "Building") located at 1099 - 18th Street, Denver, Colorado 80202,
and further described as Suite 1200.
B.The Original Lease was amended by (i) that certain First Amendment to Lease
dated as of September 10, 2002 ("First Amendment") pursuant to which Landlord
and Tenant confirmed the Commencement Date and Base Rent, among other matters,
(ii) that certain Second Amendment to Lease dated as of July 23, 2004 ("Second
Amendment") pursuant to which certain Tenant parking rights were amended, (iii)
that certain Third Amendment to Lease dated as of November 1, 2004 ("Third
Amendment") pursuant to which Tenant leased an additional 12,000 square feet of
rentable area located upon the sixteenth (16th) floor of the Building described
as the First Added Premises, (iv) that certain Fourth Amendment to Lease dated
as of December 31, 2004 ("Fourth Amendment") pursuant to which Tenant leased an
additional 1,928 square feet of rentable area located upon the sixteenth (16th)
floor of the Building described as the Second Added Premises, and (v) that
certain Fifth Amendment to Lease dated as of April 20, 2003 ("Fifth Amendment")
pursuant to which Tenant leased an additional 994 square feet of rentable area
located upon the fifth (5th) floor of the Building described as the Third Added
Premises. The Original Lease as amended by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment and Fifth Amendment is herein
referred to as the "Lease".
C.Tenant has requested and Landlord is willing to lease an additional 6,772
square feet of rentable area located on the sixteenth (16th) floor of the
Building which is depicted on Exhibit A-1 attached hereto and incorporated
herein by this reference (the "Fourth Added Premises").
D.Landlord and Tenant are the sole parties in interest under the Lease.
E.Landlord and Tenant now desire to amend the Lease in the manner and form set
forth herein.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Landlord and Tenant hereby amend the Lease as follows:
1.Fourth Added Premises. Effective as of the date (the "Fourth Added Premises
Commencement Date"), the Fourth Added Premises are Ready for Occupancy
(hereinafter defined) or would have been Ready for Occupancy in the absence of
any FAP Tenant Delay (hereinafter defined), the Fourth Added Premises shall be
added to the Premises for the balance of the Tenn, upon and subject to all of
the terms, covenants and conditions of the Lease, as amended herein. Landlord
and Tenant acknowledge that the Premises will consist of approximately 102,883
square feet of rentable area after the addition of the Fourth Added Premises.
2.Base Rent. Effective as of the Effective Date, the Base Rent to be paid by
Tenant to Landlord shall be amended as follows (subject to credits against Base
Rent pursuant to Paragraph 2 of the First Amendment):




1

--------------------------------------------------------------------------------






(a)
From the Commencement Date through and until September 17, 2003:

Zero Dollars ($0.00) (on the Original Premises)
(b)
From September 18, 2003 through and including January 31, 2005:

$1,653,819.96 per annum payable in monthly installments of $137,818.33 (on the
Original Premises)
(c)
From February 1, 2005 through and until February 28, 2005:

$1,653,819.96 per annum payable in monthly installments of $137,818.33 (on the
Original Premises); and
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises)
(d)
From March 1, 2005 through and until March 31, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises); and
$0.00 per annum payable in monthly installments of $0.00 (on the Second Added
Premises)
(e)
From April 1, 2005 through and until May 20, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277,50 (on the
First Added Premises); and
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises)
(f)
From May 21, 2005* through and until July 20, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises); and
$0.00 per annum payable in monthly installments of $0.00 (on the Third Added
Premises)
(g)
July 21, 2005 through and until October 31, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises); and
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises)
(h)
November 1, 2005** through and until November 30, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises);
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises);
and
$0.00 per annum payable in monthly installments of $0.00 (on the Fourth Added
Premises)


2

--------------------------------------------------------------------------------





(i)
From December 1, 2005 through and until December 31, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises);
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises);
and
$142,212.00 per annum payable in monthly installments of $11,851.00 (on the
Fourth Added Premises)
(j)
From January 1, 2006 through and until December 31, 2010:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$244,440.00 per annum payable in monthly installments of $20,370.00 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises);
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises);
and
$142,212.00 per annum payable in monthly installments of $11,851.00 (on the
Fourth Added Premises)
*
Or, with respect to the Third Added Premises only, the Third Added Premises
Commencement Date, whichever is later

**
Or, with respect to the Fourth Added Premises only, the Fourth Added Premises
Commencement Date, whichever is later

3.    Additional Rent.
(a)Original Premises. In addition to paying the Base Rent specified in Paragraph
2 above, Tenant shall pay as "additional rent" with respect to the Original
Premises the amounts determined in accordance with the provisions of Paragraph 4
of the Original Lease.
(b)First Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
First Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the First Added Premises shall mean 2.33% (12,000/514,000).
(c)Second Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
Second Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the Second Added Premises shall mean 0.38% (l,928/514,000).
(d)Third Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
Third Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes


3

--------------------------------------------------------------------------------





incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the Third Added Premises shall mean 0.19% (994/514,000).
(e)Fourth Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
Fourth Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the Fourth Added Premises shall mean 1.32% (6,772/514,000).
(f)Calculation. Tenant's Proportionate Share under Subparagraphs 3(a), 3(b),
3(c), 3(d) and 3(e) are calculated on the basis of the rentable area of the
Building consisting of 514,000 square feet which is approximately 95% of the
Building's actual rentable area. The Base Rent and additional rent are sometimes
herein collectively referred to as the "rent". All amounts of additional rent
shall be payable in the same manner and at the same place as the Base Rent.
4.Acceptance and Improvements of Fourth Added Premises.
(a)Acceptance of Fourth Added Premises. Tenant acknowledges that it has had the
opportunity to inspect the Fourth Added Premises and agrees to accept the Fourth
Added Premises in its current "as is" condition without any obligation upon
Landlord to complete improvements to the Fourth Added Premises or to provide any
allowance for the completion of such improvements, except as provided in this
Paragraph 4.
(b)Preliminary Information and Plans. Landlord has heretofore delivered to
Tenant for use by Tenant's architect or engineer, such plan or plans and other
information with respect to the Fourth Added Premises and the Building as Tenant
may reasonably require for proper and expeditious preparation of Tenant's layout
plans for the Fourth Added Premises. Receipt of all such information is hereby
acknowledged by Tenant.
(c)Tenant's FAP Layout Plans. Tenant shall cause to be prepared at Tenant's
expense and, not later than 12:00 noon (Denver time), September 5, 2005, shall
deliver to Landlord one mylar and two black line prints of complete and final
architectural working drawings (which shall be 1/8" scale), three copies of all
specifications and two non-copyrighted CADD disks, prepared by an architect or
space planner approved by Landlord ("Tenant's FAP Layout Plans") for the
construction and finishing of the Fourth Added Premises. Tenant's FAP Layout
Plans shall (i) include the layout of Tenant's furniture, fixtures and
equipment, (ii) include electrical and heat specifications for all of Tenant's
fixtures and equipment, (iii) be signed and sealed by an architect licensed by
and registered in the State of Colorado ("Tenant's Architect"), and (iv) conform
to all applicable laws and requirements of public authorities and insurance
underwriters' requirements. Tenant's FAP Layout Plans shall be subject to
Landlord's review and written approval, which approval shall not be unreasonably
withheld or delayed (and may be disapproved by Landlord only in the event that
the proposed Tenant's FAP Layout Plans violate any governmental regulations;
adversely affect the Building's structure, electric, or mechanical systems (in
Landlord's sole opinion with respect to adverse affect on electric and
mechanical systems); intrude on the Building's Common Area; or are visible from
the Building's Common Area), and such plans shall be deemed modified to take
account of any changes reasonably required by Landlord and approved by Tenant
(which approval shall not be unreasonably withheld or delayed). Landlord shall
notify Tenant whether or not the Tenant FAP Layout Plans are approved within
five (5) business days after their delivery to Landlord, provided that Tenant's
FAP Layout Plans shall be deemed to be approved by Landlord unless Landlord
shall have notified Tenant in writing to the contrary within five (5) business
days of their receipt by Landlord stating the reason for disapproval of such
Tenant's FAP Layout Plans. Tenant's FAP Layout Plans as approved by Landlord and
with the aforesaid modifications, if any, are herein called the "Final FAP
Layout Plans". Landlord and Tenant agree that they will each use their good
faith efforts to mutually agree upon the Final FAP Layout Plans on or before
September 12, 2005. Concurrently with delivery of Tenant's FAP Layout Plans to
Landlord, Tenant shall by notice to Landlord in writing designate a single
individual who Tenant agrees shall be available to meet and consult with
Landlord at the Fourth Added Premises respecting the


4

--------------------------------------------------------------------------------





matters which are the subject of this Paragraph 4 and who, as between Landlord
and Tenant, shall have the power to legally bind Tenant, in making requests for
changes, giving approval of plans or work, giving directions to Landlord or the
like, under this Paragraph 4; and any notice or delivery given to such person
personally or at his place of business shall have the same effect as a notice or
delivery given to Tenant. Landlord's designated individual who will have the
same rights and obligations to Tenant as Tenant's designee has to Landlord, will
be Garth R. D. Tait and/or Jean McDonald.
(d)FAP Engineering Plans. Landlord shall direct its engineers to prepare at
Tenant's expense and, not later than fifteen (15) business days after approval
or deemed approval by Landlord of the Final FAP Layout Plans, shall deliver to
Tenant mechanical, electrical and fire protection engineering drawings and
specifications ("FAP Engineering Plans"), based on the Final FAP Layout Plans
(and such pertinent additional information as shall have been submitted by
Tenant with Tenant's FAP Layout Plans or as requested by Landlord), as may be
required to complete the Fourth Added Premises in accordance with the Final FAP
Layout Plans. As soon as reasonably possible, and in any event within five (5)
days after submission to Tenant by Landlord of the FAP Engineering Plans, Tenant
shall give its written approval thereof if they are in substantial conformity
with or a direct extension of the Final FAP Layout Plans, otherwise such
approval shall not be unreasonably withheld; however, the FAP Engineering Plans
shall be deemed to have been approved by Tenant unless Tenant shall have
notified Landlord in writing to the contrary within five (5) days of their
receipt by Tenant, stating in which respects such plans fail to conform with the
Final FAP Layout Plans. The FAP Engineering Plans shall be deemed to have been
approved by Tenant if they are returned by Tenant with specified changes noted
and such changes are made, whether or not approval is thereafter specifically
noted on the FAP Engineering Plans so changed.
(e)Completion by Landlord. Landlord shall, at Tenant's expense, payable out of
the PAP Allowance (defined below), in a good and workmanlike manner, cause the
Fourth Added Premises to be improved and completed in accordance with the Final
FAP Layout Plans and the FAP Engineering Plans (herein referred to together with
architectural and engineering services as the "FAP Tenant Work") (such plans are
hereinafter together called the "FAP Construction Plans"). Landlord reserves the
right however: (i) to make substitutions of material or components of equivalent
grade and quality when and if any specified material or component shall not be
readily or reasonably available, and (ii) to make changes necessitated by
conditions met in the course of construction, provided that Tenant's approval of
any such change shall first be obtained (which approval for matters other than
selection of finish materials shall not be unreasonably withheld or delayed so
long as there shall be general conformity with the Final PAP Layout Plans). The
PAP Tenant Work shall be furnished, installed and performed by Landlord at
Tenant's cost for an amount (hereinafter called the "FAP Tenant Improvements
Costs") equal to Landlord's out-of-pocket contract or purchase price or prices
to be paid by Landlord to architects, engineers, material suppliers,
subcontractors, independent contractors and/or other sources for the material,
labor and services applied to the FAP Tenant Work, plus applicable sales taxes
and without, however, any construction management fee payable to Landlord or its
affiliates. Landlord and Tenant agree to select two (2) general contractors from
the following list of three mutually acceptable general contractors to submit
guaranteed maximum price bids for the FAP Tenant Work based upon reviews of the
FAP Construction Plans: Foothills Construction, Jordy Construction, and RB
Construction Corporation. The general contractors submitting bids shall be
required to provide an AIA Statement of Qualification and have a designated
project manager for the FAP Tenant Work with (at a minimum) a "B" class license
within the City and County of Denver ("City"). Landlord agrees to obtain bids
from the two mutually selected general contractors for the completion of the FAP
Tenant Work. Landlord agrees to select the contractor submitting the lowest bid;
provided, however, in the event the bids are within two percent (2%) of the
lowest bid, Tenant shall have the right to select the general contractor.
Landlord currently estimates that the FAP Tenant Work can be completed Ready for
Occupancy by November 1, 2005 (subject to delays beyond Landlord's control),
provided the Final FAP Layout Plans are completed on or before 5:00 p.m. (Denver
time), September 12, 2005. "Ready for Occupancy" shall mean (i) the date on
which Landlord has substantially completed the PAP Tenant Work in accordance
with the FAP Construction Plans and in substantial compliance with all
applicable laws, regulations, and codes, as certified to Tenant in writing by
Landlord's architect, Lewis Himes & Associates ("Landlord's Architect"),
Landlord and the applicable general contractor; (ii) a permanent or temporary
certificate of occupancy or other reasonable evidence of approval has been
issued by


5

--------------------------------------------------------------------------------





the City permitting the use and occupancy of the Fourth Added Premises subject
only to FAP Punch List (defined below) items and FAP Tenant Installations
(defined below); and (iii) the services and systems required to be provided to
the Fourth Added Premises are in operation and have passed inspection by the
appropriate governmental authority required for issuance of a permanent or
temporary certificate of occupancy for the Fourth Added Premises.
Tue contract between Landlord and the general contractor will provide for a
guaranteed maximum price ("GMP"), and the GMP cannot be exceeded without the
execution of a change order approved in writing by Tenant, provided such
approval will not be unreasonably withheld.
(f)Access: Acceptance of Work. Landlord shall afford Tenant and its employees
and agents (each herein referred to as a "Tenant Party") access to the Fourth
Added Premises at reasonable times prior to the occupancy of the Fourth Added
Premises only in the presence of a representative of the Landlord, and at
Tenant's sole risk and expense, for the purposes of inspecting and verifying
Landlord's performance of the FAP Tenant Work. Tenant shall advise Landlord
promptly of any objection to the construction of the FAP Tenant Work. Landlord
shall provide Tenant and its agents with access to the Fourth Added Premises at
least fifteen (15) days prior to the Fourth Added Premises Commencement Date for
the purpose of installing furniture and equipment (the "FAP Tenant
Installations"). Tenant shall not interrupt the completion of the FAP Tenant
Work during completion of FAP Tenant Installations. Tenant shall indemnify and
hold Landlord and its partners, agents, servants, employees and general
contractor (each herein referred to as an "FAP Tenant Work Indemnified Party")
harmless from any and all claims, losses, damages, fines and penalties incurred
by an FAP Tenant Work Indemnified Party including, but not limited to,
reasonable attorneys' fees that in any way result from a Tenant Party's
negligent and/or willfully wrongful activities within the Fourth Added Premises
during completion of the PAP Tenant Work or FAP Tenant Installations. Within
fifteen (15) days after the FAP Tenant Work is completed, Landlord and Tenant
shall prepare a mutually agreed upon list ("FAP Punch List") of items of the FAP
Tenant Work that needs to be corrected or repaired. Landlord agrees to cause the
items set forth in the FAP Punch List to be corrected or repaired within thirty
(30) days after the date the FAP Punch List is prepared. As used in this
Paragraph 4, "FAP Punch List" items means minor details of construction or
decoration that do not interfere with Tenant's use and enjoyment of the Fourth
Added Premises.
(g)Payment of FAP Tenant Improvements Costs. Landlord shall provide an allowance
for the payment of the FAP Tenant Improvements Costs and Tenant's out-of-pocket
expenses to complete voice and data cabling at the Fourth Added Premises and the
cost of physically moving into the Fourth Added Premises (the "FAP Tenant
Related Costs"), in an amount equal to One Hundred Thirty-Five Thousand Four
Hundred Forty and No/100 Dollars ($135,440.00) (the "FAP Allowance"). Tenant
shall pay for all FAP Tenant Improvements Costs exceeding the FAP Allowance
within ten (10) days after Landlord's delivery of written request for payment;
provided, however, that Landlord may require that, before Landlord commences the
FAP Tenant Work, Tenant to pay to Landlord fifty percent (50%) of the amount
that the PAP Tenant Improvements Costs exceed the FAP Allowance as reasonably
estimated by Landlord (collectively, the "FAP Deposit"). The FAP Deposit shall
be applied against the last completed FAP Tenant Work. In the event an unused
balance remains from either the FAP Deposit and/or the FAP Allowance after
completion of all FAP Tenant Work and the payment of all FAP Tenant Improvements
Costs, Landlord agrees (i) to pay to Tenant the unused balance of the FAP
Deposit within thirty (30) days after the FAP Tenant Work is completed; (ii) to
reimburse Tenant for FAP Tenant Related Costs within fifteen (15) days after
Tenant delivers reasonable evidence of such expenditures to Landlord, and (iii)
to apply the unused portion of the FAP Allowance toward the payment of Base Rent
for the Fourth Added Premises. Tenant shall not be entitled to payment of any
remaining FAP Allowance after the payment of FAP Tenant Related Costs and Base
Rent for the Fourth Added Premises. Tenant shall be deemed to have waived any
such excess FAP Allowance.
(h)Fourth Added Premises Commencement Date. Except as provided below, if
Landlord shall, for any reason (including, without limitation, failure to
complete the work, if any, required to be done by Landlord under this Sixth
Amendment) fail to cause the FAP Tenant Work to be completed on or before
November 1, 2005 or any other date, Landlord shall not be subject to any
liability for such failure nor for any failure to timely complete any work.
Tenant's obligation to pay the Base Rent and additional rent pertaining to the
Fourth Added Premises shall


6

--------------------------------------------------------------------------------





commence on the Fourth Added Premises Commencement Date, and such failure to
cause the FAP Tenant Work to be completed on or before November 1, 2005, or any
other date, shall not in any other way affect the validity or continuance of the
Lease as amended herein. The term "FAP Tenant Delay" shall mean any act or
omission of Tenant, its agents, servants, employees or contractors, which has
the effect of hindering or delaying the completion of the FAP Tenant Work
including (a) any delay caused by failure of Tenant to deliver Tenant's FAP
Layout Plans on or before September 5, 2005; (b) unreasonable failure to
mutually agree upon the Final FAP Layout Plans on or before September 12, 2005;
(c) any delay which is caused by changes in the FAP Tenant Work requested by
Tenant after mutual approval of the Final FAP Layout Plans; (d) any delay which
is caused by any unreasonable failure by Tenant, without regard to any grace
period applicable thereto, promptly to furnish to Landlord any required
information, approval or consent or caused by any good faith reluctance on the
part of Landlord to approve any information required to be submitted by Tenant
and approved by Landlord (provided that such disapproval is permitted pursuant
to Subparagraph 4(c) above); or (e) any delay which is caused by the performance
of any work or activity in the Fourth Added Premises by Tenant or any of its
employees, agents or contractors, including, but not limited to, FAP Tenant
Installations. Tenant also shall pay to Landlord, within 10 days after receipt
of demand made from time to time, a sum equal to any additional cost to Landlord
in completing the Fourth Added Premises resulting from any FAP Tenant Delay, to
the extent such cost is not covered by the FAP Allowance. Notwithstanding the
foregoing, if the Fourth Added Premises Commencement Date does not occur by
February 28, 2006, as such date is extended for any FAP Tenant Delay, but not
for any other delay, whether or not caused by Landlord, Tenant may terminate its
lease of the Fourth Added Premises pursuant to this Sixth Amendment. Landlord
agrees to notify Tenant, in writing, within seven (7) days after the occurrence
of any FAP Tenant Delay.
5.Parking. Beginning on the first day of the calendar month following the Fourth
Added Premises Commencement Date, Exhibit "D" attached to the Original Lease
shall be amended to reflect that Landlord shall provide Tenant with an option to
lease up to six (6) additional unreserved parking space in the Parking Garage
located under the Building at the prevailing market rate quoted from time to
time by the Operator. Tenant's option to use this parking space will not be
affected by Tenant's exercise of the Second Partial Termination Option.
6.Brokerage. Landlord and Tenant acknowledge and agree that: (i) Landlord has
been represented in connection with this Sixth Amendment by Agent and by
Silverbrae Holdings, Inc. ("SHI") as Landlord's agents, and (ii) Tenant has been
represented in connection with this Sixth Amendment by The Staubach Company
("Staubach") as Tenant's agent. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any claims, for a commission or other
compensation in connection with this Sixth Amendment, made by any broker or
finder (other than Agent, SHI and Staubach) who claim to have dealt with or
communicated to Tenant in connection with this Sixth Amendment provided that
Landlord has not in fact retained such broker or finder. Landlord agrees to pay
Agent, SHI and Staubach pursuant to the terms of separate agreements, for their
services rendered in connection with this Sixth Amendment.
7.Authority of Tenant. Tenant represents to Landlord that Tenant has not made
any assignment, sublease, transfer or other disposition of Tenant's interest in
the Lease or any portion of the Premises, and that Tenant is fully authorized to
execute, deliver and perform this Sixth Amendment. Tenant hereby represents and
warrants to Landlord that to the best of its knowledge there are no claims,
demands, obligations, liabilities, actions or other cause of actions which have
accrued or which may accrue arising from or related to the Lease or the
Premises.
8.Binding Effect. This Sixth Amendment becomes effective only upon the execution
by Landlord and Tenant.
9.Definitions. All capitalized terms used herein, but not defined herein, shall
have the same meanings given to such terms in the Lease unless otherwise
indicated.
10.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Each of Landlord and Tenant confirms that it is in
compliance with the Lease provisions and the neither Tenant nor Landlord has any
defenses, claims or offsets against the other as of the date hereof. As of the
date hereof, Tenant waives and releases Landlord and its


7

--------------------------------------------------------------------------------





agents and employees, from any and all claims, demands, damages, actions, causes
of action, or suits of any kind or nature whatsoever, known or unknown, arising
out of or in connection with the Lease and/or the use or occupancy of the
Premises prior to the date hereof. Except as specifically modified in this Sixth
Amendment, the Lease remains in full force and effect. If there is any conflict
between the terms and provisions of this Sixth Amendment and the terms and
provisions of the Lease, the terms and provisions of this Sixth Amendment shall
govern.
11.Governing Law. The governing law of this Sixth Amendment and all provisions
hereunder shall be governed by and construed in accordance with the laws of the
State of Colorado.
12.Complete Agreement. This Sixth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
13.Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Sixth Amendment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.
14.Amendment. This Sixth Amendment may not be amended except in writing signed
by the parties hereto.
15.Headings. The paragraph headings of this Sixth Amendment are for reference
only and shall not be deemed to alter or affect the meaning of the terms hereof.
16.Time. Time is of the essence hereof.
17.Survival. AU covenants, agreements, representations and warranties as set
forth in this Sixth Amendment shall survive the termination of the Lease.
18.Counterparts. This Sixth Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
19.Subordination.
(a)Landlord agrees to use good faith efforts to obtain from the present
beneficiaries of the Existing Mortgages (as defined in Paragraph 18 of the
Original Lease) a non-disturbance agreement in recordable form, substantially in
the forms of Exhibits H-1, H-2, and H-3 to the Original Lease, respectively,
with respect to the Fourth Added Premises. Landlord represents that the
beneficiaries of such Existing Mortgages are SFI I and Newpar (as each is
defined in Subparagraph 18(a) of the Original Lease) and Prudential Retirement
Insurance and Annuity, as the successor-in-interest to CGLIC (as defined in such
Subparagraph 18(a)).
(b)Landlord hereby confirms its agreement to and obligations pursuant to
Subparagraphs 18(b) and 18(c) of the Original Lease. Landlord agrees that
Tenant's obligation to subordinate to any "future mortgage" (as defined in the
Original Lease) shall be conditioned upon Landlord obtaining for and delivering
to Tenant an agreement in recordable form and in a form reasonably acceptable to
Landlord, Tenant, and the holder of such future mortgage for the Fourth Added
Premises (which shall not diminish Tenant's rights of offset provided in
Subparagraph 26(h) of the Original Lease), executed by the holder of any such
future mortgage.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sixth Amendment
to Lease as of the day and year set first above written.
 
 
LANDLORD:
 
 
 
 
 
DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: ARC Denver, L.L.C., a Delaware
limited liability company, its general partners
 
 
 
 
 
By: ARC Denver, Inc., a Delaware
corporation, its manager
 
 
 
Date: 5/31/05
 
By: /s/ David G. Marshall
David G. Marshall, President
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
WESTERN GAS RESOURCES, INC., a Delaware
corporation
 
 
 
Date: May 25, 2005
 
By: /s/ John C. Walter
John Walter
Executive VP & General Counsel
 
 
 





9

--------------------------------------------------------------------------------






kbsriiq42018ex1046pg1.jpg [kbsriiq42018ex1046pg1.jpg]


